MARCUS LEE TOLES V THE STATE OF TEXAS



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-02-489-CR





MARCUS LEE TOLES	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 372
ND
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------

Appellant Marcus Lee Toles perfected his appeal on November 26, 2002, by filing a notice of appeal.  On December 12, 2002, appellant filed a motion to withdraw his notice of appeal in the trial court.  The trial court held a hearing on the motion on the same day with appellant’s lawyer present.  At the hearing, appellant indicated that he understood his rights and the consequences of withdrawing his appeal and stated that he did not wish to appeal his conviction.  Because it is clear from appellant’s motion and statements at the hearing that he does not desire to continue his appeal, we suspend the requirement of rule 42.2(a) that appellant’s motion be filed in this court. 
 See
 Tex. R. App. P.
 2, 42.2(a).  We dismiss the appeal. 
 See
 
Tex. R. App. P. 
42.2(a).	



PER CURIAM



PANEL D:	DAY, LIVINGSTON and DAUPHINOT, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



[DELIVERED: FEBRUARY 20, 2003]

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.